

 
 

--------------------------------------------------------------------------------

 





FIRST AMENDMENT TO CREDIT AGREEMENT




THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made as of
the 14th day of June, 2010, by and among USA TRUCK, INC., a Delaware
corporation, INTERNATIONAL FREIGHT SERVICES, INC., a Delaware corporation, the
LENDERS listed on the signature pages hereof and BRANCH BANKING AND TRUST
COMPANY, as Administrative Agent.


R E C I T A L S:


The Borrower, the Initial Guarantors, the Administrative Agent and the Lenders
have entered into a certain Credit Agreement dated as of April 19, 2010
(referred to herein as the “Credit Agreement”).  Capitalized terms used in this
Amendment which are not otherwise defined in this Amendment shall have the
respective meanings assigned to them in the Credit Agreement.


The Borrower and the Initial Guarantors have requested that the Administrative
Agent and the Lenders amend Section 5.34 of the Credit Agreement and that upon
satisfaction of certain conditions precedent such amendment be made effective as
of May 24, 2010 (the “First Amendment Effective Date”) so as to accommodate a
certain fuel hedging transaction entered into by the Borrower on May 25, 2010.
 
The Lenders, the Administrative Agent, the Initial Guarantors and the Borrower
desire to amend the Credit Agreement upon the terms and conditions hereinafter
set forth.
 
NOW, THEREFORE, in consideration of the Recitals and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower, the Initial
Guarantors, the Administrative Agent and the Lenders, intending to be legally
bound hereby, agree as follows:


SECTION 1.  Recitals.  The Recitals are incorporated herein by reference and
shall be deemed to be a part of this Amendment.


SECTION 2.  Amendment.  The Credit Agreement is hereby amended as set forth in
this Section 2.


SECTION 2.01.  Amendment to Section 5.34.  Section 5.34 of the Credit Agreement
is amended and restated to read in its entirety as follows:


 
SECTION 5.34.  Hedge Transactions.  The Loan Parties will not, and will not
permit any of their Subsidiaries to, enter into any Hedge Transaction, other
than Hedge Transactions entered into in the ordinary course of business to hedge
or mitigate risks to which the Loan Parties are exposed in the conduct of their
business or the management of their liabilities.  Solely for the avoidance of
doubt, the Borrower acknowledges that a Hedge Transaction entered into for
speculative purposes or of a speculative nature (which shall be deemed to
include, without limitation, any Hedge Transaction under which any Loan Party is
or may become obliged to make any payment (i) in connection with the purchase by
any third party of any common stock or any Debt or (ii) as a result of changes
in the market value of any common stock or any Debt) is not a Hedge Transaction
entered into in the ordinary course of business to hedge or mitigate risks.

 
SECTION 3.  Conditions Precedent to Effectiveness.  The effectiveness of this
Amendment and the obligations of the Lenders hereunder are subject to the
following conditions, unless the Required Lenders waive such conditions:


(a)           receipt by the Administrative Agent from each of the parties
hereto of a duly executed counterpart of this Amendment signed by such party;


(b)           the Administrative Agent shall have received resolutions from the
Borrower and Initial Guarantors and other evidence as the Administrative Agent
may reasonably request, respecting the authorization, execution and delivery of
this Amendment; and


(c)           the fact that the representations and warranties of the Borrower
and Initial Guarantors contained in Section 5 of this Amendment shall be true on
and as of the date hereof.


SECTION 4.  No Other Amendment.  Except for the amendment set forth above, the
text of the Credit Agreement shall remain unchanged and in full force and
effect.  On and after the First Amendment Effective Date, all references to the
Credit Agreement in each of the Loan Documents shall hereafter mean the Credit
Agreement as amended by this Amendment.   This Amendment is not intended to
effect, nor shall it be construed as, a novation.  The Credit Agreement and this
Amendment shall be construed together as a single agreement.  Nothing herein
contained shall waive, annul, vary or affect any provision, condition, covenant
or agreement contained in the Credit Agreement, except as herein amended, nor
affect nor impair any rights, powers or remedies under the Credit Agreement as
hereby amended.  The Lenders and the Administrative Agent do hereby reserve all
of their rights and remedies against all parties who may be or may hereafter
become secondarily liable for the repayment of the Notes.  The Borrower and
Initial Guarantors promise and agree to perform all of the requirements,
conditions, agreements and obligations under the terms of the Credit Agreement,
as heretofore and hereby amended, and the other Loan Documents being hereby
ratified and affirmed.  The Borrower and Initial Guarantors hereby expressly
agree that the Credit Agreement, as amended, and the other Loan Documents are in
full force and effect.


SECTION 5.  Representations and Warranties.  The Borrower and Initial Guarantors
hereby represent and warrant to each of the Lenders as follows:


(a)           After giving effect to this Amendment, no Default or Event of
Default under the Credit Agreement or any other Loan Document shall have
occurred and be continuing unwaived by the Lenders on the date hereof.


(b)           The Borrower and Initial Guarantors have the power and authority
to enter into this Amendment and to do all acts and things as are required or
contemplated hereunder to be done, observed and performed by them.


(c)           This Amendment has been duly authorized, validly executed and
delivered by one or more authorized officers of the Borrower and Initial
Guarantors and constitutes the legal, valid and binding obligations of the
Borrower and Initial Guarantors enforceable against them in accordance with its
terms, provided that such enforceability is subject to general principles of
equity.


(d)           The execution and delivery of this Amendment and the performance
by the Borrower and Initial Guarantors hereunder do not and will not require the
consent or approval of any regulatory authority or governmental authority or
agency having jurisdiction over the Borrower, or any Guarantor, nor be in
contravention of or in conflict with the articles of incorporation, bylaws or
other organizational documents of the Borrower, or any Guarantor that is a
corporation, the articles of organization or operating agreement of any
Guarantor that is a limited liability company, or the provision of any statute,
or any judgment, order or indenture, instrument, agreement or undertaking, to
which any Borrower, or any Guarantor is party or by which the assets or
properties of the Borrower and Initial Guarantors are or may become bound.


(e)           The Collateral Documents continue to create a valid security
interest in, and Lien upon, the Collateral, in favor of the Administrative
Agent, for the benefit of the Secured Parties, which security interests and
Liens are perfected in accordance with the terms of the Collateral Documents and
prior to all other Liens.


SECTION 6.  Counterparts.  This Amendment may be executed in multiple
counterparts, each of which shall be deemed to be an original and all of which,
taken together, shall constitute one and the same agreement.


SECTION 7.  Governing Law.  This Amendment shall be construed in accordance with
and governed by the laws of the State of North Carolina.


SECTION 8.  Effective Date.  Upon satisfaction of the conditions precedent set
forth in Section 3 of this Amendment, this Amendment shall be deemed effective
as of the First Amendment Effective Date.










[The remainder of this page intentionally left blank.]

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered, or have
caused their respective duly authorized officers or representatives to execute
and deliver, this Amendment as of the day and year first above written.




USA TRUCK, INC.




By:          /s/ Darron R.
Ming                                                      
Darron R. Ming
Vice President


[CORPORATE SEAL]




INITIAL GUARANTOR




INTERNATIONAL FREIGHT SERVICES, INC.




By:           /s/ Darron R. Ming
Darron R. Ming
Vice President




[CORPORATE SEAL]








[The remainder of this page intentionally left blank.]

 
 
 
 

--------------------------------------------------------------------------------

 

BRANCH BANKING AND TRUST COMPANY,
as Administrative Agent and as a Lender


                                                                                               
By:        /s/ Christopher E. Verwoerdt  (SEAL)
Name:   Christopher E. Verwoerdt
Title:     Senior Vice President


















[The remainder of this page intentionally left blank.]

 
 
 
 

--------------------------------------------------------------------------------

 

REGIONS BANK




                By:   /s/ David Cravens (SEAL)
Name:       David Cravens                                               
Title:         Exec. V.P.                                             


















[The remainder of this page intentionally left blank.]



 
 
 
 

--------------------------------------------------------------------------------

 

U.S. BANK NATIONAL ASSOCIATION




                By:   /s/ Edward B. Hanson (SEAL)
Name:       Edward B. Hanson                                               
Title:         Vice President                                             


















[The remainder of this page intentionally left blank.]



 
 
 
 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.




                By:   /s/ Lisa M. Chrzanowski  (SEAL)
Name:       Lisa M. Chrzanowski                                               
Title:         Vice President                                             


















[The remainder of this page intentionally left blank.]



 
 
 
 

--------------------------------------------------------------------------------

 

BANCORPSOUTH BANK




                By:   /s/ Philip W. Doss (SEAL)
Name:       Philip W. Doss                                               
Title:         Sr. Vice President                                             


















[The remainder of this page intentionally left blank.]





 
 
 
 

--------------------------------------------------------------------------------

 
